DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/13/2020, 04/06/2021, 07/28/2021, and 01/11/2022.  An initialed copy is attached to this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al., (hereafter Hwang) US 2014/0160311.
With respect to Claim 1, Hwang discloses a camera module (10, Figure 1; see also Abstract) comprising: a carrier (first base 140, accommodating lens holder 120, with lens barrel 110, and adjusting lens 100, Figure 1) supported on a housing (160 with 166, 162, Figure 2) and movable in an optical axis direction (Z-axis direction, ¶[0045]); at least one frame (140, Figure 1) supported on the carrier (140, 120, 110, and 100, Figure 1) and movable, relative to the carrier (140, 120, 110, and 100, Figure 1), in at least one direction perpendicular to the optical axis direction (Z-axis direction, ¶[0045]); and a lens module (100, Figure 1) supported on the at least one frame, (140, Figure 1) wherein the at least one frame (140, Figure 1) is supported on the carrier (140, 120, 110, and 100, Figure 1) such that attractive force (electromagnetic force, ¶[0055]) acts in the at least one direction perpendicular (X-axis direction, ¶[0045]) to the optical axis direction (Z-axis direction, ¶[0045]).
With respect to Claim 2, Hwang further discloses a yoke (192, 194, 196, Figure 1) disposed on a side surface (160, Figure 2) of the housing (160 with 166, 162, Figure 2) that supports the at least one frame (140, Figure 1), wherein the yoke (192, 194, 196, Figure 1) comprises a material (¶[0095]) configured to prevent leakage of a magnetic field.
With respect to Claim 3, Hwang further discloses wherein the at least one frame (140, Figure 1) comprises a first frame (140, Figure 1), and the first frame (140, Figure 1) is supported on the carrier (140, 120, 110, and 100, Figure 1) such that attractive force (electromagnetic force, ¶[0055]) acts in a first direction (X-axis direction, ¶[0045]) perpendicular to the optical axis direction (Z-axis direction, ¶[0045]).
With respect to Claim 4, Hwang further discloses wherein the lens module (100, Figure 1) is supported on the first frame (140, Figure 1) such that attractive force (electromagnetic force, ¶[0055]) acts in a second direction (Y-axis direction, ¶[0045]) perpendicular to the optical axis direction (Z-axis direction, ¶[0045]) and perpendicular to the first direction (X-axis direction, ¶[0045]).
With respect to Claim 5, Hwang further discloses wherein the first frame (140, Figure 1) comprises a first magnet (222, Figure 1) and the lens module (100, Figure 1) comprises a second magnet (262, Figure 1), the housing (160 with 166, 162, Figure 2) comprises a first yoke (192, Figure 1) and a second yoke (194, Figure 1), and the first magnet (222, Figure 1) and the first yoke (192, Figure 1) are arranged at a first interval along the first direction (X-axis direction, ¶[0045]), and the second magnet (262, Figure 1) and the second yoke (194, Figure 1) are arranged at a second interval along the second direction (Y-axis direction, ¶[0045]).
With respect to Claim 6, Hwang further discloses wherein the first frame (140, Figure 1) comprises a first magnet (222, Figure 1) and the lens module (100, Figure 1) comprises a second magnet (262, Figure 1), the first magnet (222, Figure 1) is magnetized to have at least N and S poles (N and S poles, ¶[0095]) along a surface opposing the carrier (140, 120, 110, and 100, Figure 1) along the first direction (X-axis direction, ¶[0045]) perpendicular to the optical axis direction (Z-axis direction, ¶[0045]), and the second magnet (262, Figure 1) is magnetized to have at least N and S poles (N and S poles, ¶[0095]) along a surface opposing the carrier (140, 120, 110, and 100, Figure 1) along the second direction (Y-axis direction, ¶[0045])  perpendicular to the optical axis direction (Z-axis direction, ¶[0045]).
With respect to Claim 7, Hwang further discloses wherein the first frame (140, Figure 1) is movable, relative to the carrier (140, 120, 110, and 100, Figure 1), along a direction perpendicular to the first direction (X-axis direction, ¶[0045]), and the lens module (100, Figure 1) is movable, relative to the first frame (140, Figure 1), along a direction (Z-axis direction, ¶[0045]) perpendicular to the second direction (Y-axis direction, ¶[0045]).
With respect to Claim 8, Hwang further discloses wherein the at least one frame (140 and 160, Figure 1) comprises a first frame (140, Figure 1) and a second frame (160, Figure 1).
With respect to Claim 9, Hwang further discloses wherein the first frame (140, Figure 1) is closely supported to a first surface (top surface of 140, Figure 1) of the carrier parallel to the optical axis direction (Z-axis direction, ¶[0045]), and the second frame (160, Figure 1) is closely supported to a second surface (side surface 140, Figure 1) of the carrier parallel to the optical axis direction (Z-axis direction, ¶[0045]).
With respect to Claim 10, Hwang further discloses wherein the first frame (140, Figure 1) comprises a first magnet (222, Figure 1) and the second frame (160, Figure 1) comprises a second magnet (262, Figure 1), the housing (160 with 166, 162, Figure 2) comprises a first yoke (192, Figure 1) and a second yoke (194, Figure 1), and the first magnet (222, Figure 1) and the first yoke (192, Figure 1) are arranged at a first interval along a first direction (X-axis direction, ¶[0045]) perpendicular to the optical axis direction (Z-axis direction, ¶[0045]), and the second magnet (262, Figure 1) and the second yoke (194, Figure 1) are arranged at a second interval along a second direction (Y-axis direction, ¶[0045]) perpendicular to the optical axis direction (Z-axis direction, ¶[0045]).
With respect to Claim 11, Hwang further discloses wherein the first frame (140, Figure 1) comprises a first magnet (222, Figure 1) and the second frame (160, Figure 1) comprises a second magnet (262, Figure 1), and each of the first magnet (222, Figure 1) and the second magnet (262, Figure 1) is magnetized to have at least N and S poles (N and S poles, ¶[0095]) along an opposing surface of the housing (160 with 166, 162, Figure 2) along the at least one direction perpendicular to the optical axis direction (Z-axis direction, ¶[0045]).
With respect to Claim 12, Hwang further discloses wherein the first frame (140, Figure 1) and the second frame (160, Figure 1) are relatively movable along a contact surface of the carrier (140, 120, 110, and 100, Figure 1) along the at least one direction perpendicular to the optical axis direction (Z-axis direction, ¶[0045]).
With respect to Claim 13, Hwang further discloses wherein the lens module (100, Figure 1) comprises a lens barrel, including at least one lens accommodated therein, and a lens holder accommodating the lens barrel therein, and the lens holder is interposed between the first frame (140, Figure 1) and the second frame (160, Figure 1) along the optical axis direction (Z-axis direction, ¶[0045]).
With respect to Claim 14, Hwang further discloses wherein the lens holder is configured to be movable along a direction perpendicular to the first direction (X-axis direction, ¶[0045]), or to be movable together with the second frame (160, Figure 1) along a direction perpendicular to the second direction (Y-axis direction, ¶[0045]).
With respect to Claim 15, Hwang further discloses further comprising rolling members disposed between the first frame (140, Figure 1) and the lens holder and between the second frame (160, Figure 1) and the lens holder along the optical axis direction (Z-axis direction, ¶[0045]), respectively.
With respect to Claim 16, Hwang discloses a camera module comprising: an autofocusing part comprising a carrier (140, 120, 110, and 100, Figure 1) supported on a housing (160 with 166, 162, Figure 2) and configured to be movable in an optical axis direction (Z-axis direction, ¶[0045]); and a shake correction portion comprising at least one frame (140, Figure 1) movable, relative to the carrier (140, 120, 110, and 100, Figure 1), in at least one direction perpendicular to the optical axis direction (Z-axis direction, ¶[0045]) and a lens module (100, Figure 1) supported on the frame, wherein the carrier (140, 120, 110, and 100, Figure 1) and the at least one frame (140, Figure 1) are configured to be movable on a surface parallel to the optical axis direction (Z-axis direction, ¶[0045]) while a rolling member is interposed between a relative member and the carrier (140, 120, 110, and 100, Figure 1) and the at least one frame (140, Figure 1).
With respect to Claim 17, Hwang discloses a camera module comprising: an autofocusing part comprising a carrier (140, 120, 110, and 100, Figure 1) disposed on a housing (160 with 166, 162, Figure 2) and configured to be movable in an optical axis direction (Z-axis direction, ¶[0045]); a shake correction unit comprising a lens module (100, Figure 1) configured to be movable, relative to the carrier (140, 120, 110, and 100, Figure 1), in at least one direction perpendicular to the optical axis direction (Z-axis direction, ¶[0045]); and an autofocusing coil, configured to provide driving force to the autofocusing part, and first and second shake correction coils configured to provide driving force to the shake correction portion, wherein the autofocusing coil and the first and second shake correction coils are disposed on surfaces of the housing parallel to the optical axis direction (Z-axis direction, ¶[0045]), and the housing (160 with 166, 162, Figure 2) comprises a plurality of yokes (192, 194, 196, Figure 1), respectively covering the autofocusing coil and the first and second shake correction coils to prevent leakage of a magnetic field.
With respect to Claim 18, Hwang discloses a camera module comprising: a first member configured to move along an optical axis direction (Z-axis direction, ¶[0045]) and comprising a first magnet (222, Figure 1) configured to generate force to move the first member along a first direction (X-axis direction, ¶[0045]) perpendicular to an optical axis; a second member configured to be coupled to the first member and comprising a second magnet (262, Figure 1) configured to generate force to move the second member relative to the first member along a second direction (Y-axis direction, ¶[0045]) perpendicular to the optical axis; and a lens barrel fixed to the first member and configured to be moved along the first direction (X-axis direction, ¶[0045]) by movement of the first member and to be moved along the second direction (Y-axis direction, ¶[0045]) by movement of the second member relative to the first member.
With respect to Claim 19, Hwang further discloses a carrier (140, 120, 110, and 100, Figure 1) configured to accommodate the first member and the second member and to move along the optical axis direction (Z-axis direction, ¶[0045]); and a housing (160 with 166, 162, Figure 2) comprising a first yoke (192, Figure 1) and second yoke (194, Figure 1), wherein the first frame (140, Figure 1) and the second frame (160, Figure 1) are closely supported on a sidewall of the carrier (140, 120, 110, and 100, Figure 1) parallel to the optical axis direction (Z-axis direction, ¶[0045]) by attractive force (electromagnetic force, ¶[0055]) with the first yoke (192, Figure 1) and the second yoke (194, Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        July 16, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872